Appeal by defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered November 1, 1982, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence in the record before us is sufficient in quality and quantity to sustain the verdict convicting defendant of murder in the second degree in connection with the beating to death of a two-year-old child (cf. People v Poplis, 30 NY2d 85). Moreover, we perceive no basis to overturn the determination that the defendant’s statements were voluntarily made and were not obtained in violation of any of his constitutional rights (People v Armstead, 98 AD2d 726).
The remaining contentions have been considered, to the extent preserved, and have been determined to be without merit. Titone, J. P., Mangano, Weinstein and Kunzeman, JJ., concur.